DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Status of the Claims
Claims 1-3 and 6-16 are pending.  Claims 4-5 are canceled.  Claims 11-16 are newly added.  Claims 6-8 are withdrawn.  Claims 1-3, and 9-16 are under current examination to the extent of the elected species of catheter hubs as the catheter attachment, polyethylenes as the non-elastomeric thermoplastic material and 5-chloro-2-(2,4-dichlorophenoxy)phenol (Irgasan©) as the polychlorinated phenoxyphenol. 

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Maintained Rejections/New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1-3 and 9-10 under 35 U.S.C. 103 as being unpatentable over Bayston (WO2006/032904-see IDS filed 11/21/2020) as evidenced by Junker et al (Journal of Antimicrobial Chemotherapy, 53, pp. 989-996, 2004, (IDS filed 10/30/2021) in view of Goral et al. (United States Patent Publication 2011/0301553) is maintained.   
Bayston teaches catheter attachment portions which can be made of elastomer materials in which the catheter or portions of a medical catheter are impregnated with antimicrobial agents, see page 32, lines 1-30. The medical devices comprise impregnated triclosan also known as 5-chloro-2-(2,4-dichlorphenoxy)phenol as evidenced by Junker (see pg. 989, first paragraph) (see claim 1 and page 6, lines 15-25, page 7, lines 15-21, page 8, lines 1-5, page 13, lines 6-14, page 15, lines 18-25, page 24, lines 4-21, and entire document. The antimicrobial agents which include triclosan (5-chloro-2-(2,4-dichlorophenoxy)phenol can be homogenously dispersed through the polymeric material of the device, see page 6, lines 14-27 and page 23, lines 1-30. The concentration of the antimicrobial agent can comprise 0.1-0.2% by weight, or as much as 3% by weight, see page 24, lines 4-21.  This is homogeneously dispersed as called for in instant claim 1.  0.1-0.2% by weight overlaps with the at least 0.05% by weight 
The polymeric material of the devices of Bayston can comprise polyethylene terephthalate polyolefin polymers (a non-thermoplastic material) in the alternative to silicone elastomers, see page 15, lines 9-18 and page 42, lines 1-5, and page 46 lines 1-5.  This is a polyethylene as called for in instant claim 10.  
Bayston teaches that one or more catheter portions including connecting pieces of a medical device can be impregnated with the antimicrobial agents, see claims 52-53, page 11, lines 9-15, page 20, lines 1-30, page 23, lines 10-20, page 30, lines 17-31, and page 32 lines 18-28 and entire document.  Bayston thus teaches catheter attachments that are connectors as called for in instant claim 1.  
Bayston teaches impregnating connecting pieces, but it is not expressly stated that catheter attachments such as connectors or needles are coated. 
Goral et al. teach coating antimicrobial devices with antimicrobial agents such as triclosan, see paragraph [0009]. The catheter or parts thereof including needles can be coated with an antimicrobial agent anywhere to prevent microorganism growth at the interface between the needle and catheters, see paragraph [0008], [0013], [0020]-[0021], [0034], [0036], and claims 5-6. 
It would have been prima facie obvious to coat any part of a medical catheter including screws or attachments as suggested by Bayston and Goral with the antimicrobial agent of 
There would have been a reasonable expectation of success given Bayston suggests coating any part of the medical device of a catheter and Goral teaches coating parts including the screws imparts antimicrobial properties to prevent microorganism growth at the interface between the needle and the catheter. 


Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2004/0249441 (12/9/2004) as evidenced by Junker et al (Journal of Antimicrobial Chemotherapy, 53, pp. 989-996, 2004, IDS filed 10/30/2021) in view of Bayston (WO2006/032904-see IDS filed 11/21/2020).   
Miller et al. (Miller) teaches implantable or insertable medical devices that provide resistance to microbial growth on and in the environment of the device and resistance to microbial adhesion and biofilm formation on the device.  (See Abstract).  Miller teaches catheters as medical devices that are made of polyethylene or polyethylene copolymers. (See [0044]).  Miller teaches that the most preferred antimicrobial is triclosan, also known as 5-chloro-2-(2,4-dichlorphenoxy)phenol as evidenced by Junker (see pg. 989, first paragraph), as called for in instant claim 15. (See  [0010] and Miller claim 14).   Miller teaches one antimicrobial agent as called for in instant claim 11.  

Miller teaches a homogeneous distribution of the triclosan in the polymer as called for in instant claim 11. (See [0082]).  
Miller teaches a catheter but does not expressly teach a catheter attachment.  This deficiency is made up for with the teachings of Bayston. 
Bayston teaches catheter attachment portions which can be made of elastomer materials in which the catheter or portions of a medical catheter are impregnated with antimicrobial agents, see page 32, lines 1-30. The medical devices comprise impregnated triclosan (5-chloro-2-(2,4-dichlorphenoxy)phenol, see claim 1 and page 6, lines 15-25, page 7, lines 15-21, page 8, lines 1-5, page 13, lines 6-14, page 15, lines 18-25, page 24, lines 4-21, and entire document. The antimicrobial agents which include triclosan (5-chloro-2-(2,4-dichlorophenoxy) phenol can be homogenously dispersed through the polymeric material of the device, see page 6, lines 14-27 and page 23, lines 1-30.  Bayston teaches that one or more catheter portions including connecting pieces of a medical device can be impregnated with the antimicrobial agents, see claims 52-53, page 11, lines 9-15, page 20, lines 1-30, page 23, lines 10-20, page 30, lines 17-31, and page 32 lines 18-28 and entire document.  Bayston thus teaches catheter attachments that are connectors as called for in instant claim 14.  (See Bayston claim 26).    
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to make a polyethylene in which triclosan is homogeneously dispersed into a 

Response to Remarks
Applicants’ arguments of November 29, 2021 have been fully considered and are found to be mostly unpersuasive.  
Applicants argue that the cited art does not render Applicants’ claimed invention prima facie obvious.  The references do not teach how to form “molecularly homogeneously dispersed PCPP in the context of non-elastomeric thermoplastic polymers.  Bayston’s statement that “enlarged intramolecular space” provides for “substantial homogenous dispersion” throughout the polymer without providing any evidence of this.  Bayston only exemplifies their preferred material, do not provide process details, such as timing or concentrations and rely on speculation as to the nature of the product material.  The experimental results in Bayston do not relate to the loading of the antimicrobial into the polymer.  In light of this, Bayston does not provide a reasonable expectation of success.  
Goral teaches a spray on lubricant and is not relevant for this feature.  If the references do not provide a reasonable expectation of success, prima facie obviousness is not established.  
Applicants assert that the Examiner has disregarded Applicant’s transition term in claim 1 – consisting essentially of.  The Examiner argues that Applicants’ specification does not explain what components are excluded by the “consisting essentially of” or explain what components affect the basic and novel characteristics.  Applicants refer to their abstract where 
Applicants also argue that Bayston teaches that coatings are not desirable for the devices that they are concerned with due to removal of the coatings in flow conditions.  The lubricants of Goral by their nature remain flowable unless cured and would seem to be susceptible to removal from the devices.  The combination of these references suggests hindsight, according to Applicants.  
Applicants’ arguments have been carefully considered but are found to be unpersuasive.  
Applicants’ argument that Bayston does not provide a reasonable expectation of success because Bayston only exemplifies their preferred material, do not provide process details and rely on speculation as to the nature of the product material is found to be unpersuasive.  
Bayston expressly states that the antimicrobial agents which include triclosan (also called 5-chloro-2-(2,4-dichlorophenoxy)phenol) can be homogenously dispersed through the polymeric material of the device at page 6, lines 14-27 and page 23, lines 1-30.  Applicants’ characterize this as speculation, but Applicants’ have not provided any objective evidence that theprior art would not be a homogenous dispersion.  Indeed, Applicants have not provided any evidence that there can be no reasonable expectation of success.    Applicants do not need to In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), MPEP 2143.02.  Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor, see MPEP 716.01(c). 
Respectfully, contrary to Applicants’ view, Applicants’ specification is not clear as to what the basic or novel characteristics of the invention are.  Patent claims must provide the public with notice of what the patent owner owns, and what would be an infringement of the patent.  This is the purpose of the definiteness requirement of the claims.  It is not sufficient to state that the “consisting essentially of” would capture trivial changes, such as a colorant, that may be added without changing the nature of the components.  While Applicants may believe that the claims should be interpreted from the perspective of a person of ordinary skill in the art, who would understand these boundaries, this is not sufficient notice to the public of what 
In the absence of a clear indication in the specification or claims of what the basic and novel characteristics are, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, " consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of" for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of ‘consisting essentially of,’ applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Applicants’ argument that Bayston teaches that coatings are not desirable for the devices that they are concerned with due to removal of the coatings in flow conditions is not 
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because Applicants are not adequately rebutting the motivations for combining the teachings of the applied references that have been clearly set forth in the rejection.  As stated in the rejection it would have been prima facie obvious to coat any part of a medical catheter including screws or attachments as suggested by Bayston and Goral with the antimicrobial agent of triclosan in order to prevent microorganism growth at the interface between the needle and catheters.   
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure.

Conclusion
Currently, no claims are allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619